

116 HR 6351 IH: Universal Coronavirus Vaccine Act
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6351IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Mr. Harder of California introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo authorize the Secretary of Health and Human Services to administer vaccinations for COVID-19, once available, at no cost to the inoculated, in response to the COVID-19 outbreak, and for other purposes.1.Short titleThis Act may be cited as the Universal Coronavirus Vaccine Act.2.Vaccination for COVID-19(a)In generalThe Secretary of Health and Human Services, acting directly or by entering into contracts or awarding grants, may administer any vaccine licensed under section 351 of the Public Health Service Act (42 U.S.C. 262) for the prevention, mitigation, or treatment of COVID-19. The Secretary shall take such steps as may be necessary to ensure that the inoculated incur no out-of-pocket costs for that vaccination. (b)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary. 